Citation Nr: 1030823	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss 
disability.

2. Entitlement to service connection for a kidney disability, to 
include as secondary to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.
 
In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The issue of entitlement to service connection for a kidney 
disability, to include as secondary to service-connected diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by the 
evidence of record to be causally related to the appellant's 
active service.




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, letters 
dated in January 2008 and April 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
 § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  The 
January 2008 letter included notice of the evidence required to 
establish service connection on direct-incurrence and secondary 
grounds.  The April 2008 letter included notice of the evidence 
required to establish service connection on secondary grounds for 
the appellant's claim for entitlement to service connection for 
kidney disease.  A March 2009 letter included notice of the 
evidence required to establish service connection on direct-
incurrence and secondary grounds for the appellant's kidney 
disease claim.  Although the March 2009 letter was not sent prior 
to initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was provided time to respond with 
additional argument and evidence, the claim was readjudicated, 
and a supplemental statement of the case (SSOC) was provided to 
the appellant in August 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  In the April 2010 hearing, the appellant 
indicated that he had a VA hearing examination within one year of 
his discharge from service.  (See April 2010 hearing transcript, 
at page 5).  He stated that the VA told him that he did not 
qualify for money.  (Id.)  The claims folder contains a VA 
physical examination report dated in July 1969 which indicates 
the appellant's ears were normal, and did not indicate the 
appellant had hearing loss.  It appears the file contains all of 
the appellant's VA examination reports from the years immediately 
following service.  Thus, the Board concludes further VA 
treatment records do not need to be obtained concerning the 
appellant's hearing loss.  The appellant has at no time 
referenced any additional outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a February 2008 VA fee-basis 
audiological examination to obtain an opinion as to whether the 
appellant's hearing loss was the result of service.  The claims 
folder also contains an addendum opinion to the February 2008 
audiological examination report received in July 2009.  This 
opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file and the appellant's 
service treatment records were reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached in the 
July 2009 addendum.  Therefore, the Board finds that the VA fee-
basis audiological examination is adequate.  See Nieves-
Rodriguez, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Entitlement to service connection for Bilateral Hearing Loss

The appellant contends that he has bilateral hearing loss as a 
result of in-service exposure to loud noise.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss was caused 
by his exposure to loud noise while on active duty.  The 
appellant was evaluated in a VA fee-basis audiological 
examination in February 2008.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
50
LEFT
25
25
30
45
70

Speech recognition ability was 84 percent in the right ear, and 
80 percent in the left ear.  The February 2008 examiner diagnosed 
the appellant with bilateral sensorineural impairment in both 
ears.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, 
the record establishes that the appellant has current bilateral 
hearing loss disability for VA purposes.  Therefore, the Board 
finds that the first element of a service connection claim, that 
of a current disability, has been met for his hearing loss claim.

In evaluating the second element of service connection, that of 
in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to the 
places, types, and circumstances of a veteran's service as shown 
by his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  In his April 2010 hearing, the 
appellant stated that he was exposed to loud noise as a machine 
gunner in service.  (See April 2010 Hearing Transcript, at page 
7).  He stated that he noticed diminishment in hearing in service 
when he was assigned on the perimeter, and an eight inch 
artillery piece right above him fired all night long.  (Id., at 
page 8).  He also indicated that he went on helicopter lifts from 
extractions and insertions into other landing zones, and he was 
not issued hearing protection.  His Form DD 214 indicates that 
the appellant was stationed in Vietnam and received a Combat 
Infantryman Badge and Bronze Star Medal.  Based on this history, 
the Board finds the appellant was exposed to loud noise in-
service.  However, for service connection to be granted, the 
evidence must show that the appellant has a current chronic 
disability that is at least as likely as not attributed to 
service.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of hearing loss.  The appellant 
underwent a hearing examination in November 1966 before induction 
into service.  In the evaluation, pure tone thresholds, in 
decibels, converted from American Standards Associates (ASA) 
units to reflect the current International Standards Organization 
(ISO) and American National Standards Institute (ANSI) standard, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
20
LEFT
15
10
10
-
5

The evaluation indicates the appellant had normal hearing at the 
time of his entry into service.

The appellant's service treatment records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss.  The 
appellant underwent another hearing examination at the time of 
his separation from the service in April 1969.  Audiometric 
evaluation revealed pure tone thresholds, in decibels, were 0 at 
500, 1000, 2000, and 4000 Hertz.  The results of the audiometric 
test indicate that the appellant did not have hearing loss at the 
time of his separation from service.  

The appellant has stated that he had a VA hearing examination 
within one year of service at the VA in Minneapolis and was told 
that he did not qualify for money.  A July 1969 VA examination 
report indicates the appellant's ears were normal and he had no 
physical complaints at the time.  There is no evidence that the 
appellant filed a claim for entitlement to service connection for 
hearing loss or complained of hearing loss until his current 
claim, filed in January 2008.  The first medical evidence of 
hearing loss of record is the February 2008 VA examination 
report. 

In the July 2009 addendum to the February 2008 VA fee-basis 
examination report, the examiner opined that it is less likely 
than not that the appellant's hearing loss is related to or 
caused by noise exposure in the military.  The examiner explained 
that there was no significant change in the appellant's hearing 
from entrance to discharge in service.  The examiner's opinion 
was based on her review of the appellant's claim folder and the 
appellant's report of his history.  As an audiologist, the 
examiner was qualified to express an opinion as to the etiology 
of the appellant's hearing loss.  

The appellant has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and that 
such hearing loss should be service-connected.  The Board notes 
that the appellant is competent to provide testimony concerning 
factual matters of which he has firsthand knowledge (i.e., 
experiencing or observing decreased hearing).  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Further, under certain circumstances, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
the appellant is a lay person, the Board finds that the 
appellant's assertion that his bilateral hearing loss was caused 
by his exposure to noise in service is less probative than the 
opinion of the audiologist who provided the July 2009 opinion.  

The appellant may also report whether his symptoms have been 
continuous since service.  In his May 2010 hearing, the appellant 
stated that he continued to notice hearing loss after service.  
The Board finds that the Veteran's statements in this regard are 
less than credible.  In contrast to his current assertion, the 
appellant completed a medical history report in April 1969 
wherein he denied that he had, or had ever had, hearing loss.  
Thus, while the appellant is competent to assert that he has had 
hearing loss since service, he is not credible in this regard.  
Not only is there conflicting objective evidence (i.e. medical 
history report completed by the Veteran) of record dated 
contemporaneous to service, there is also no clinical evidence 
that he complained of, or sought treatment for, hearing loss for 
more than 35 years after separation from service.  While the 
absence of any corroborating medical evidence supporting 
assertions, in and of itself, does not render lay statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of an 
appellant's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  See 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).

The Board also notes that the appellant filed claims for 
entitlement to service connection for malaria, a right hand 
injury, a growth of the left forearm, a dislocated shoulder and 
color blindness in May 1969.  See September 1969 rating decision.  
The July 1969 VA examination report noted that the appellant had 
no physical complaints at that time.  If the appellant had been 
suffering from hearing loss since service, it would have been 
reasonable for him to have filed a claim for hearing loss, 
complained of hearing loss, or sought treatment for the 
conditions at that time.  There is no evidence of record that he 
did so.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss.  The 
appellant's separation examination of April 1969 indicates that 
he did not have hearing loss when he left service.  There is no 
clinical demonstration of hearing loss for more than 35 years 
after separation from service.  Indeed, the Veteran denied having 
hearing loss in a report of medical history completed at the time 
of examination for separation from service, and VA clinical 
examination of the ears within months after separation from 
service did not note a finding or complaint of hearing loss.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000.)  

Further, the evidence does not support a finding that there is a 
nexus between the appellant's current hearing loss disability and 
his exposure to loud noise in service.  Although the Board has 
considered the appellant's statements that he has had hearing 
loss since service, the Board finds the more contemporaneous to 
service medical history report completed by the Veteran, service 
treatment records, and negative VA treatment records for years 
after service, to be more probative.  The Board gives more weight 
to the July 2009 VA clinical opinion that the appellant's hearing 
loss is not related to exposure to noise in service than the 
appellant's statements because the July 2009 opinion was provided 
by an audiologist, and there is no evidence the appellant has any 
medical training.  Thus, the Board finds the initial clinical 
demonstration of hearing loss more than 35 years after separation 
from service is too remote to be reasonably related to service.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss.  
Hearing loss, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.  In order for the presumption to operate, such disease 
must become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of bilateral hearing loss within the 
applicable time period.  As such, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the February 2008 
VA fee-basis audiological examination, the appellant has current 
bilateral hearing loss disability for VA purposes.  However, the 
Board finds that the evidence does not support a finding that the 
appellant's bilateral hearing loss disability was caused by his 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service connection 
for hearing loss disability.  Consequently, the benefit-of-the-
doubt rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The appellant claims that he has kidney disease as secondary to 
his service-connected diabetes mellitus, type II.  A February 
2008 VA treatment record indicates that the protein level in the 
appellant's urine had increased, and his physician's assistant 
recommended that he see a kidney specialist.  A February 2008 VA 
treatment record reflects that the appellant was diagnosed with 
subnephrotic range proteinuria.  A May 2008 VA examination report 
reflects that the appellant had proteinuria as a complication of 
diabetes.  The report notes that although the appellant's 
epidermal growth factor receptor (EGFR) is normal, proteinuria is 
an early symptom change in renal function.  The May 2008 VA 
examination report, and a November 2008 VA treatment record, 
indicate that the appellant has subnephrotic range proteinuria, 
likely secondary to hypertension and diabetes.  Proteinuria is 
considered a laboratory result and not a disability for VA 
purposes.  None of the VA treatment records in the claims folder 
indicate the appellant had a diagnosis of kidney disease.  
However, in his April 2010 Board hearing, the appellant testified 
that a VA internal medicine specialist told him that he had stage 
one kidney disease due to diabetes mellitus, type II.  (See April 
2010 Hearing Transcript, at page 11).  Additionally, the 
appellant testified that since the last time he saw him, the 
physician wrote a letter regarding his kidney function and kidney 
disease, which was added to his VA treatment records.  (See id. 
at page 12).

The most recent VA treatment records in the claims folder date to 
July 2009.  As the letter from the internal medicine specialist 
may have been added to the VA treatment records after July 2009, 
the appellant's most recent VA treatment records should be 
obtained.  Additionally, the claims folder does not contain 
complete VA treatment records from February 2008 to November 
2008.

Additionally, although the appellant has claimed that he has 
stage one kidney disease, it is unclear from the record whether 
the appellant has a current kidney disability.  Therefore, the 
appellant should be seen for a VA examination to determine 
whether he has a current kidney disability.  If the appellant has 
kidney disease, it would also be useful to obtain an opinion as 
to whether or not the disability is caused by service or caused, 
or chronically aggravated, by his service-connected disabilities, 
to include diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from February 2008 to November 2008, 
and from July 2009 to present.  If no such 
records are available, the claims folder must 
indicate this fact.

2.  Schedule the appellant for a VA 
examination to determine whether the 
appellant has a current kidney disability, to 
include stage one or greater kidney disease.  
If the appellant has a kidney disability, 
determine whether it is at least as likely as 
not that the kidney disability is caused, or 
chronically aggravated, by his service-
connected disabilities, to include diabetes 
mellitus, type II, and hypertension.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a kidney disability, to include as 
secondary to diabetes mellitus, type II.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


